Citation Nr: 1125285	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-29 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD), to include other acquired psychiatric disorders.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from November 1962 to November 1966 and again from December 1967 to July 1969.  It appears that he served in Vietnam from October 1968 to approximately July 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Although the Veteran filed a claim for PTSD, he has been diagnosed with parasomnia, depressive disorder, and an anxiety disorder; therefore, the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The claim will be reopened and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a January 2008 rating decision and properly notified the Veteran, who did not initiate an appeal.

2.  The January 2008 rating decision is the last final decision prior to the Veteran's request to reopen his claim for PTSD in July 2009.

3.  Evidence received since the January 2008 rating decision regarding the Veteran's claim is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence having been received, the claim of entitlement to service connection for PTSD (now to include any acquired psychiatric disorder) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Historically, the Veteran filed a claim for PTSD in June 2007, which was denied in January 2008 on the basis of no diagnosis of PTSD and no verified stressor.  Although the RO provided notice of the denial, he did not appeal and the decision became final.

In July 2009, the Veteran filed a claim to reopen.  In support of the claim, he submitted an October 2009 statement reporting removing approximately 79 dead bodies from aircraft wreckage at the Clark Air Force Base in the Philippines in May 1964.  The evidence shows that he was stationed at Clark Air Force Base at the time of the alleged crash.  

Thereafter, the Veteran was afforded a VA psychiatric examination in November 2009.  Upon complete examination of the Veteran, the examiner diagnosed anxiety disorder and specifically noted that he did not meet the criteria for a diagnosis of PTSD.  

Upon review of the record, the Board finds that evidence received since the January 2008 rating decision is new and material.  Specifically, the Veteran's statements as to a stressor of the airplane crash relates to an unestablished fact necessary to substantiate the claim (a verifiable stressor).  Further, it is not cumulative as it was not reported at the time of the prior denial.  Moreover, if confirmed and related to his psychiatric disorders it would raise a reasonable possibility of substantiating the claim.  Therefore, the application to reopened is granted. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened and the appeal is granted to this extent only.  


REMAND

Having reopened the claim for an acquired psychiatric disorder, the Board finds that a remand is needed.

The Veteran claims that he was diagnosed with PTSD at both Longview CBOC and Overton Brooks VAMC.  The claims file contains VA outpatient treatment records from Shreveport and Dallas VAMC dated through August 2009 but none of these records show a diagnosis of PTSD.  On remand, the RO should attempt to obtain any outstanding VA treatment records, particularly from Longview CBOC and Overton Brooks VAMC, and including any treatment records dated after August 2009.

Next, the November 2009 examiner found no evidence of a diagnosis of PTSD and instead diagnosed an anxiety disorder.  Pursuant to Clemons the Board has expanded PTSD claims to include all acquired psychiatric disorders reasonably raised by the record.  While the November 2009 VA examiner diagnosed an anxiety disorder, no opinion was provided as to its etiology.  Therefore, the claim will be remanded for an etiology opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the notification requirements set forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are fully complied with and satisfied.  This includes notifying the Veteran (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that he is expected to provide.  

2.  Request all outstanding VA treatment records, particularly from Longview CBOC and Overton Brooks VAMC, and any treatment records dated after August 2009.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3.  Afford the November 2009 VA examiner the opportunity to supplement the report and specifically opine whether the Veteran's anxiety disorder is at least as likely as not related to service.  

Any opinion should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.  

Additionally, if the November 2009 VA examiner is unable to complete this request or finds that another examination is needed, then schedule the Veteran for another VA examination and direct the new examiner to review the claims file and provide an opinion as set forth above.  

4.  After completing any additional necessary development, readjudicate the appeal.  If the claim is still denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


